Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1-4, 7-11, 13-14, and 16-18 are rejected under 35 U.S.C. § 102 (a1)(a2) as being anticipated by U.S. Pat. Pub. No. 2014/0200085 to Bares.

In Reference to Claims 1 and 16
	Bares discloses a support apparatus of Fig. 4B [0028, 0065] for use with a controller 224 and a display of a mobile computing device 31 {portable video game system} the mobile computing device used to create a user-customized interactive game playing system [0060]), the adapter 120 comprising:
	a controller attachment device configured to couple to the controller (hand grips 444 hold controller 224);
a display attachment device configured to couple to the display of the portable video game system (appropriate holder 38 as in a spring loaded clamping frame of Fig. 2C [0065]); and
a support member (articulated art 37 [0065]) rotatably coupled between the controller attachment device and the display attachment device (Fig. 4B), wherein the support member rotates with respect to the controller attachment device and the display attachment device to orient the display of the portable video game system in a user defined position (“The user is free to configure the articulated arm 37 as he or she wishes so that the mobile computing device 31 is oriented at the desired viewing distance and angle relative to the game controller 224 installed in an embodiment of the disclosed hand grip 444”).

In Reference to Claims 2 and 17-18
	Bares discloses that the user is invited to orient the apparatus as he wishes [0065].  From Fig. 4B controller and display may be aligned symmetrically such that a center of mass of the display is over a controller which Examiner deems as aligning the centers of mass).  Examiner, in comparing Fig. 4B to Applicant’s Fig. 5, contends that the configuration of Bares achieves the intended effect of reducing torque on the wrist and hands of the user holding the controller creating increased comfort for the user.

In Reference to Claim 9
	See rejection of Claims 1 and 2.

In Reference to Claim 10
	Bares discloses rotating member 37 such that “The user is free to configure the articulated arm 37 as he or she wishes so that the mobile computing device 31 is oriented at the desired viewing distance and angle relative to the game controller 224 installed in an embodiment of the disclosed hand grip 444”).


In Reference to Claim 3
Bares discloses wherein controller attachment device retains a controller with protrusions that clip around the controller for a snap-in fit (sides of the hand grips 40 cradle the controller and allow for a snap into place as “contact with said seating surface, pressure upon the installed game controller by two or more opposing sides.” [0053].

In Reference to Claims 4 and 11
Bares discloses a mobile gaming system with a built in display 31 where the display and the portable video game system are a single unit (Fig. 4B).

In Reference to Claim 7
	Bares discloses that the device with articulated arm has motion and degrees of freedom such that “It may also be possible for a mount feature to comprise a mechanism such as an adjustable clamp, ball and socket, hydrostatic articulating arm, or other functionally equivalent mechanism that allows the user to vary the relative angle and or position between the two parts being attached.” [0042].  Examiner interprets this disclosure to allow the display to achieve the claimed folded configuration and therein the display would be located adjacent to the left of right controller grip.

In Reference to Claim 8
Bares discloses that the grips can be molded to best receive the controllers forming a unitary member ([0051, 0052]).

In Reference to Claim 13
Examiner construes the claim to mean that the device rest on the flat surface sans the 
controller yet still support the attached display and is achieve as in Bares Fig. 4B and the apparatus can be resting on the flat side of the grips 444 and supporting the display.
 
In Reference to Claim 14
Examiner, in comparing Fig. 4B to Applicant’s Fig. 5, contends that the configuration of Bares achieves the intended effect of reducing tipping due to its symmetry when the mass centers are aligned when reducing torque on the user’s hands.

4.	Claims 16-18 are rejected under 35 U.S.C. § 102 (a1)(a2) as being anticipated by U.S. Pat. Pub. No. 2004/0235566 to Hussaini.

In Reference to Claim 16
	Hussaini discloses a method of coupling a controller and a display of a portable video game system, the method comprising:
	coupling a controller to a display (Fig. 13 display pivotably secured [0038]); and
flexibly positioning the display over the controller (Fig. 13 depicts the height of the display greater or over the controller akin to Applicant’s Fig. 5).

In Reference to Claim 17
	Hussaini discloses positioning the display to align the center of mass of the display over the controller (Fig. 13 depicts that the positioning is symmetrical over the controller which Examiner deems as aligning the center of mass).

In Reference to Claim 18
	Hussaini discloses reducing torque on the hands and wrist of the user in response to aligning the center of mass of the display over the controller (Examiner in comparing Fig. 13 to Applicant’s Fig. 5 contends that the configuration of Hussaini satisfies this claimed intended effect).

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bares in view of  U.S. Pat. Pub. No. 2004/0235566 to Hussaini.


In Reference to Claims 5 and 12
	Bares discloses wherein display attachment device 38 of Fig. 4B includes a base member rotatably coupled to the support member and one side mount members are coupled on an end of the base member and extending perpendicular to base member (According to Fig. 2C there is a base member 26 that has a spring-loaded clamp at one end on lower right of device 31), wherein said one side mount operates to retain the single unit display 31 and portable video game system within the display attachment device.
	However, the clamping device lacks an opposing side mount.
	One of skill in the art would be led to U.S. Pat. Pub. No. 2014/0263031 to Chen.  Chen discloses clamping arms hold a portable electronic device (Titl.) wherein there can be a plurality of opposing clamping arms (Fig. 9) each applying elastic members of springs [0053].
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way; and
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
	Here, one of skill in the art would readily modify the spring-loaded clamping structure of Bares with at least one of the clamping structures, say Fig. 9 50 and 60, to achieve the predictable result of a two-sided clamping structure perpendicular to the base member of Bares.  The Courts have held that simple substitution of one known elements for another to obtain predictable results is indicia of obviousness.

9.	Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bares in view of  U.S. Pat. Pub. No. 2016/0001176 to Chen.
Bares discloses the invention substantially as claimed.  Further, Bares discloses [0070] “Additional variations on the disclosed embodiments may feature any one or more of the following to enhance the utility: [0071] i) add one or more apertures, depressions, or passages to allow cables or other protrusions of a game controller 23 to be attached to a given embodiment of the disclosed hand grip 111, 222, 333, or 444.”  Examiner contends based on this Bares discloses apertures for charging cables to the grip 444. 
However, the reference does not explicitly disclose apertures to the display.
Chen discloses that is a handheld controller assembly (Titl.) the display mount is described as having a charging cable 38 to electrically connect the controller to the electronic display device [0025, 0030]).
It would be a simple matter of design choice when configuring the holding apparatus of Bares and Chen to place appropriate apertures for necessary cabling to provide power where needed less the contraption have limited utility constrained by merely operating on battery power in order to use the apparatus.  Applicant recites that the controller attachment and support members have apertures to provide access to charging cable yet beyond this disclosure there are no further details in the specification such that the apertures solve any particular problem but for power or serve additional purposes. Given this, it would appear the general disclosure of Bares to provide apertures for cabling and the teaching of Chen that mounts deliver such cabling to the display as well, Examiner believes that the combination of Bares and Chen for a solution that would work equally as well.  
Alternatively, one of skill in the art would be led to the teachings of Chen when defining what the configuration would entail when supplying power is to be defined for the controller and the display as Chen is analogous art.  The Courts have held that  combining prior art elements according to known methods to yield predictable results is indicia of obviousness.
Double Patenting
10.  	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
11.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
12.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
13.	Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No.10, 773, 172. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant genus claims are anticipated by the prior granted species claims as demonstrated below.

U.S. Pat. App. No. 17/019,554
U.S. Pat. No. 10,773,172
1. An adapter for use with a controller and a display of a portable video game system, the adapter comprising:

a controller attachment device configured to couple to the controller;

a display attachment device configured to couple to the display of the portable video game system; and

a support member rotatably coupled between the controller attachment device and the display attachment device, 

wherein the support member rotates with respect to the controller attachment device and the display attachment device to orient the display of the portable video game system in a user defined position.








Claims 2-4

Claim 5

Claims 6-8

Claim 9

Claim 10-12

Claims 13-14

Claim 15

Claims 16-18
1. An adapter for use with a controller and a display of a portable video game system, the adapter comprising: 

a controller attachment device configured to couple to the controller; 

a display attachment device configured to couple to the display of the portable video game system; and 

a support member rotatably coupled between the controller attachment device and the display attachment device 

with a first hinge coupled between the support member and the controller attachment device and with a second hinge coupled between the support member and the display attachment device, 

wherein the support member includes an aperture providing access to connect a charging cable to the display, and wherein the support member rotates with respect to the controller attachment device and the display attachment device to orient the display of the portable video game system in a user defined position.

Claims 2-4

Claim 6

Claims 8-10

Claim 11

Claim 12-14

Claims 16-17

Claim 1

Claims 23-25



Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is in the Notice of References Cited.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul A. D’Agostino whose telephone number is (571) 270-1992.
16.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
17.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
18.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL A D'AGOSTINO/Primary Examiner, Art Unit 3715